DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-10, 13-18 are pending.
Claims 1-10, 16-17 remain withdrawn as being directed to a non-elected invention.
Claims 13-15 and 18 are examined herein.
The rejection to Claims 11 and 14 under 35 USC 103(a) as being obvious over Baliashvili, Nino. Feinkartierung eines QTL (Quantitative Trait Locus) für Kühletoleranz auf Chromosom 4 in Mais und dessen molekularbiologische und phänotypische Charakterisierung. Diss. Universitäts-und Landesbibliothek der Heinrich-Heine-Universität Düsseldorf, 2011 in view of Tao et al. (BMC Plant Biology 13.1 (2013): 1-13) is withdrawn in view of Applicant’s amendments of the claims and cancelation of Claim 11.
Claims 13-15 are allowed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

New Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Baliashvili, Nino. Feinkartierung eines QTL (Quantitative Trait Locus) für Kühletoleranz auf Chromosom 4 in Mais und dessen molekularbiologische und phänotypische Charakterisierung. Diss. Universitäts-und Landesbibliothek der Heinrich-Heine-Universität Düsseldorf, 2011 in view of Tao et al. (BMC Plant Biology 13.1 (2013): 1-13) taken with evidence of the instant Specification.
This is a new rejection made in view of Applicant’s amendments of the claims.
Applicant claims a chill-tolerant maize plant obtained by the method of A) isolating DNA from the genome of a maize plant, B) detecting an allele in a chromosomal interval flanked by the marker positions ma59778s31 and ma52594s01, and C) selecting a chill-tolerant maize plant or portions thereof on the basis of the detection of step B)z wherein the chill-tolerant maize plant or portion thereof comprises: () a first chromosomal interval from a donor on chromosome 4 between the marker positions ma59778s31 and ma59778119, which comprises an endogenous chill tolerance-conferring nucleic acid, and (ii) in a region on chromosome 4 flanked by the marker positions ma59778119 and ma52594s01, at least one further chromosomal interval from the same donor and at least one chromosomal interval which does not 
The scope of the claimed plants is interpreted to encompass plants with a single crossover event, as the “further” interval in part ii) is reasonably interpreted as being contiguous to the interval of part i).  Pursuant to this interpretation, a schematic (not to scale) of chromosome 4 from a plant as encompassed the claim is as follows:

    PNG
    media_image1.png
    336
    1008
    media_image1.png
    Greyscale


	However, Baliashvili does not explicitly teach using the method and markers of Claim 13 to produce a chill-tolerant plant.  

It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to use the method of Baliashvili in view of the teachings of Tao et al. to arrive at the plant claimed by Applicant.  Baliashvili teaches a QTL analysis using the same line that Applicant used as starting material and identified the two closest flanking markers as Zm4-5 and Zm4-6.  In view of the teachings of Baliashvili, wherein efforts were made to identify markers for this QTL conferring a valuable crop trait (cold tolerance), it would have been obvious to continue the same process to narrow down the interval for the responsible locus. Because QTL analysis as taught by Baliashvili and Tao et al. involves making crosses and analyzing large numbers of progeny, it is reasonable to conclude that plants comprising donor and non-donor intervals on chromosome 4 between the recited marker positions would arise as an inevitable consequence of continuing the processes of Baliashvili.  The recited interval of ma59778119 and ma52594s01 is approximately 20Mb - roughly ten times the size of the interval to which the qMrdd1 region of Tao et al. was narrowed by fine-mapping the maize rough dwarf disease QTL. As such, it is reasonable to conclude that by generating more backcrossed lines per the methods taught by Baliashvili and Tao et al., using the same materials as taught by Baliashvili, one of ordinary skill in the art would 
Conclusion
Claims 13-15 are allowed.
Claims 13-15 appear to be free of the prior art.  The closest art is Baliashvili, Nino. Feinkartierung eines QTL (Quantitative Trait Locus) für Kühletoleranz auf Chromosom 4 in Mais und dessen molekularbiologische und phänotypische Charakterisierung. Diss. Universitäts-und Landesbibliothek der Heinrich-Heine-Universität Düsseldorf, 2011, but Baliashvili does not disclose or teach the claimed inventions and the inventions do not otherwise appear to be obvious in view of the teachings of the prior art.  With respect to Claims 13 and 14, markers in the first recited interval did not appear to be known in the art.  Similarly, the prior art does not disclose the marker positions as recited in Claim 15 and the use of the specific polymorphisms as recited by Applicant would not have been obvious.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282. The examiner can normally be reached M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLES LOGSDON/Examiner, Art Unit 1662